DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 11/09/2021, wherein claims 4-5 and 10 are cancelled and claims 1-3, 6-9 and 11-12 are pending.
Drawings
The drawings were received on 11/09/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-3, 6-9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable for the reasons set forth in the Office action dated 8/11/2021 and in the applicant remarks filed on 11/09/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Other Comments
	The chemical structures in the claims are blurry and the labeling is illegible in many structures. Please submit a more legible copy of the allowable claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762